Exhibit 10.8



RESTRICTED STOCK UNIT AWARD AGREEMENT
PURSUANT TO THE
VEREIT, INC.
EQUITY PLAN
THIS AGREEMENT (this “Agreement”) is made as of [   ], by and between VEREIT,
Inc., a Maryland corporation with its principal office at 2325 E. Camelback
Road, Phoenix, Arizona 85016 (the “Company”), and [ ] (the “Participant”).


WHEREAS, the Board of Directors of the Company (the “Board”) adopted the VEREIT,
Inc. Equity Plan (approved by the Board on September 6, 2011) (as such plan may
be amended from time to time, the “Plan”);


WHEREAS, the Plan provides that the Company, through the Compensation Committee
of the Board, has the ability to grant awards of restricted stock units to
directors, officers and employees of the Company, among certain others; and
WHEREAS, subject to the terms and conditions of this Agreement and the Plan, the
Board has determined that the Participant, as a key provider of services to the
Company, shall be awarded RSUs (defined below) in the amount set forth below;
NOW, THEREFORE, the Company and the Participant agree as follows:
1. Award of RSUs. Subject to the terms, conditions and restrictions of the Plan
and this Agreement, the Company hereby awards to the Participant [ ] restricted
stock units (the “RSUs”) on the date hereof (the “Grant Date”). Subject to the
terms of this Agreement, each RSU represents the right to receive one share of
common stock of the Company, par value $0.01 (“Common Stock”). The Participant
shall have no rights as a stockholder of the Company with respect to the shares
of Common Stock subject to the RSUs until such time as the shares of Common
Stock have been issued and delivered to the Participant in accordance with
Section 5 of this Agreement.
2.    Vesting. Subject to the terms of the Plan and this Agreement, the RSUs
shall vest as follows:
(a)    (i) one-third of the RSUs ([ ] units) shall vest on the first anniversary
of the Grant Date, (ii) one-third of the RSUs ([ ] units) shall vest on the
second anniversary of the Grant Date, and (iii) one-third of the RSUs ([ ]
units) shall vest on the third anniversary of the Grant Date (each such
anniversary, a “Vesting Date”); provided, in each case, that the Participant has
not incurred a termination of employment prior to such date, except as provided
in Section 2(b) below.
(b)    In the event of a termination of the Participant’s employment by the
Company without Cause (as defined below) (if applicable, a “Vesting Date”), a
pro rata portion of the Participant’s unvested RSUs shall automatically vest,
determined by multiplying the total number of RSUs awarded hereunder by a
fraction, the numerator of which is the number of whole months elapsed from the
Grant Date until the date of such termination, and the denominator of which is
36 (reduced by the number of RSUs that had vested prior to such termination
date), and the remainder of such RSUs shall be forfeited.
(c)    Except as provided in Section 2(b), there shall be no proportionate or
partial vesting in the periods prior to the applicable Vesting Dates and all
vesting shall occur only on the appropriate Vesting Date.
For purposes of this Agreement, “Cause” shall have the meaning of such
definition in any employment agreement between the Participant and the Company,
and if no such definition exists, then “Cause” shall mean (i) commission, with
respect to the Company, an act of fraud, embezzlement, misappropriation,
intentional misrepresentation or conversion of assets, (ii) conviction of, or
entered a plea of guilty or “nolo contendere” to, a felony (excluding any felony
relating to the negligent operation of an automobile), (iii) willfully failing
to substantially perform (other than by reason of illness or temporary
disability) the Participant’s reasonably assigned material duties, (iv) engaging
in willful misconduct in the performance of the Participant’s duties, (v)
engaging in conduct that violated the Company’s then existing written internal
policies or procedures and which is materially detrimental to the business and
reputation of the Company, or (vi) materially breached any non-competition,
non-disclosure or other agreement in effect between the Participant and the
Company.
 



--------------------------------------------------------------------------------



3.    Forfeiture. If a Participant incurs a termination of employment for any
reason other than as provided in Section 2, the Participant shall automatically
forfeit any unvested RSUs without payment therefor.
4.    Dividend Equivalents. Each RSU shall be credited with an amount equal to
any per share dividend or distribution paid by the Company during the period
between the date hereof and the date the RSUs are settled in accordance with
Section 5, unless provision is made for the adjustment of the RSUs in connection
with any such dividend or distribution pursuant to the corporate reorganization
provision of Section 5(b) of the Plan. When such dividends or distributions are
paid by the Company, the RSUs shall be credited with an amount determined by
multiplying the number of shares of Common Stock subject to the RSUs by the per
share dividend or distribution, which amount shall be held by the Company and
subject to forfeiture until the RSUs vest in accordance with Section 3 hereof.
Such dividend and distribution credits shall accumulate (without interest) and
shall be paid to the Participant on the Settlement Date (as defined below).
5.    Settlement. No later than thirty (30) days following the applicable
Vesting Date (the “Settlement Date”), the Company shall deliver to the
Participant (i) a number of shares of Common Stock equal to the number of RSUs
that vested on such Vesting Date, and (ii) a cash amount equal to any dividend
and distribution credits calculated pursuant to Section 4 above, in each case
subject to applicable tax withholding as provided in Section 6 below.
6.    Taxes. No later than on the Settlement Date, (i) the Participant shall pay
to the Company, or make arrangements satisfactory to the Company regarding
payment of, the minimum statutory amount to satisfy any Federal, state or local
income, employment, payroll or other taxes or obligations of any kind required
by law to be withheld in respect of the RSUs vesting on the applicable Vesting
Date and (ii) if requested by the Participant by prior written instruction, the
Company shall satisfy such liability by deducting from any settlement of shares
of Common Stock and cash otherwise due to the Participant on the Settlement Date
a number of shares of Common Stock and cash having an aggregate value equal to
the minimum statutory amount of such taxes or obligations required by law to be
withheld in respect of the RSUs.
7.    No Obligation to Continue Employment. Neither the execution of this
Agreement nor the issuance of the RSUs hereunder constitutes an agreement by the
Company or any of its affiliates to employ or to continue to employ the
Participant during the entire, or any portion of, the term of this Agreement,
including but not limited to any period during which any RSUs are outstanding.
8.    Miscellaneous.
(a)    This Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, personal legal representatives,
successors, trustees, administrators, distributees, devisees and legatees. The
Company may assign to, and require, any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company to expressly assume and agree in
writing to perform this Agreement. Notwithstanding the foregoing, the
Participant may not assign this Agreement or any of the Participant’s rights,
interests or obligations hereunder.
(b)    This award of RSUs shall not affect in any way the right or power of the
Board or stockholders of the Company to make or authorize an adjustment,
recapitalization or other change in the capital structure or the business of the
Company, any merger or consolidation of the Company or subsidiaries, any issue
of bonds, debentures, preferred or prior preference stock ahead of or affecting
the RSUs, the dissolution or liquidation of the Company, any sale or transfer of
all or part of its assets or business or any other corporate act or proceeding.
The Board may make equitable adjustments to the RSUs pursuant to Section 5(b) of
the Plan in the event that it determines that any corporate reorganization or
similar event as described therein has affected the Common Stock.
(c)    The Participant agrees that the award of the RSUs hereunder is special
incentive compensation and that it, any dividends paid thereon (even if treated
as compensation for tax purposes) will not be taken into account as “salary” or
“compensation” or “bonus” in determining the amount of any payment under any
pension, retirement or profit-sharing plan of the Company or any life insurance,
disability or other benefit plan of the Company.
(d)    No modification or waiver of any of the provisions of this Agreement
shall be effective unless in writing and signed by the party against whom it is
sought to be enforced.
(e)    This Agreement may be executed in one or more counterparts, all of which
taken together shall constitute one contract.



--------------------------------------------------------------------------------



(f)    The failure of any party hereto at any time to require performance by
another party of any provision of this Agreement shall not affect the right of
such party to require performance of that provision, and any waiver by any party
of any breach of any provision of this Agreement shall not be construed as a
waiver of any continuing or succeeding breach of such provision, a waiver of the
provision itself, or a waiver of any right under this Agreement.
(g)    The headings of the sections of this Agreement have been inserted for
convenience of reference only and shall in no way restrict or modify any of the
terms or provisions hereof.
(h)    All notices, consents, requests, approvals, instructions and other
communications provided for herein shall be in writing and validly given or made
when delivered, or on the second succeeding business day after being mailed by
registered or certified mail, whichever is earlier, to the persons entitled or
required to receive the same, at the addresses set forth at the heading of this
Agreement or to such other address as either party may designate by like notice.
Notices to the Company shall be addressed to VEREIT, Inc. at 2325 E. Camelback
Road, Phoenix, AZ 85016, Attn: Chief Financial Officer.
(i)    This Agreement shall be construed, interpreted and governed and the legal
relationships of the parties determined in accordance with the internal laws of
the State of Maryland without reference to rules relating to conflicts of law.
9.    Provisions of Plan Control. This Agreement is subject to all the terms,
conditions and provisions of the Plan, including, without limitation, the
amendment provisions thereof, and to such rules, regulations and interpretations
relating to the Plan as may be adopted thereunder and as may be in effect from
time to time. The Plan is incorporated herein by reference. A copy of the Plan
has been delivered to the Participant. If and to the extent that this Agreement
conflicts or is inconsistent with the terms, conditions and provisions of the
Plan, the Plan shall control, and this Agreement shall be deemed to be modified
accordingly. Unless otherwise indicated, any capitalized term used but not
defined herein shall have the meaning ascribed to such term in the Plan. This
Agreement contains the entire understanding of the parties with respect to the
subject matter hereof (other than any other documents expressly contemplated
herein or in the Plan) and supersedes any prior agreements between the Company
and the Participant. Notwithstanding the foregoing, (i) Section 8 (entitled
“Excise Tax”) of the Plan shall not be applicable to the Participant with
respect to the RSUs under this Agreement and (ii) Section 7 (entitled “Change in
Control”) of the Plan shall not be applicable to the Participant with respect to
the matters contemplated therein, and Section 2(b) of this Agreement shall
instead apply for purposes of this Agreement.
[signature page(s) follow]



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.


VEREIT, INC.




By: __________________________________________
Name:     
     Title:    






Participant




_______________________________
    









